MEMORANDUM **
Crystal Blatt appeals the 70-month prison sentence imposed following her guilty plea conviction for distribution of methamphetamine, in violation of 21 U.S.C. § 841(b)(l(C). We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
*747Blatt contends that the district court erred in its calculation of her base offense level by including drug quantities from uncharged transactions within the definition of relevant conduct pursuant to United States Sentencing Guidelines § 1B1.3. Reviewing for clear error, United States v. Hahn, 960 F.2d 903, 907 (9th Cir.1992), we conclude that the district court’s findings, that Blatt was involved in all of the transactions, and that they were similar, regular, and temporally proximate, were not erroneous. See id. at 911; United States v. Jordan, 256 F.3d 922, 930 (9th Cir.2001) (stating that where the sentencing factor has an extremely disproportionate effect on the sentence then the court must find the factor by clear and convincing evidence).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.